DETAILED ACTION

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 15-20 were indicated as allowable in the previous office actions; Applicant canceled all claims which were subjected to prior art and 112 rejections. Following is a restatement discussing the reasons for allowance.
The closest prior art references are Stark (US 4,487,659); Dyson et al (US 2012/0234771); and Stark (US 4,323,052), cited in the previous office actions. These references establish that solar distillers are known in the art. However, the prior art of record does not disclose or suggest the claimed interconnection of distiller components reflected in claim 15, particularly wherein the plurality of tubes are connected to the dielectric mirror, which is positioned underneath the PV panel. Nor does there appear to be any suggestion or motivation for a person of ordinary skill in the art to modify the cited references in such a way as to arrive at the embodiment claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772